PER CURIAM.
Appellants challenge a final order dismissing their amended complaint with prejudice. The order of dismissal was based solely on application of the economic loss rule. Appellants claim (1) the trial court erred in dismissing the claim for fraud in the inducement on the grounds that the claim is preempted 'by the economic loss rule, (2) the trial court erred in dismissing the claim for intentional infliction of emotional distress on the grounds that the claim is barred by the economic loss rule, and (3) the trial court erred in dismissing the claim for negligence on the grounds that the claim is barred by the economic loss rule. At oral argument, appellants conceded as to issue three. We find that issues one and two are governed by the supreme court’s recent decision in HTP Ltd. v. Lineas Aereas Costarrincenses S.A, 685 So.2d 1238 (Fla.1996), and reverse as to these issues.
Appellees request us to uphold the dismissal based on arguments not addressed by the trial court. We decline to do so. Wassall v. W.H. Payne, 682 So.2d 678 (Fla. 1st DCA 1996).
The order of dismissal is reversed.
BOOTH, JOANOS and WOLF, JJ., concur.